Title: From James Madison to Benjamin Waterhouse, 13 July 1825
From: Madison, James
To: Waterhouse, Benjamin


        
          
            Dear Sir
            Montpellier July 13. 1825
          
          I have recd your friendly letter of June 30. and congratulate you on your safe return from so long a journey. The fact you confirm with respect to Genl. Hull furnishes the best apology for the imbecility which occasioned his downfal[l]; and his friends would shew more discretion in availing themselves of it, than in attempts to decorate him with artificial laurels. I am truly sorry for the injury sustained by our friend Genl Dearborn whose character forms such a contrast to that of the Mock hero of Detroit. I hope, as I am sure you wish, that your ominous inferences, may be followed by a proof that his case is an exception to the general rule that suggested them.
          You ask whether you are too old or too deficient in political information for public service abroad. To the latter question, none I presume would say No: and from what I have seen I could not give a different answer to the former. If there be precedents of an adverse sort, there are so many on the favorable side that every individual case ought at least to be decided on its own merits. In such an appeal you will doubtless find better testimony than mine, in those more free from suspicion of chronological sympathies with three score & ten.
          Mrs. Madison desires me to express for her the respectful & cordial sentiments with which your interesting conversations inspired her; & to include her in all the good wishes, wch. I tender you with assurances of my great esteem.
          
            James Madison
          
        
        
          The pamphlet for Mr. Macon has been duly received, & will be sent to him.
        
      